Title: From George Washington to Simeon DeWitt, 14 June 1779
From: Washington, George
To: DeWitt, Simeon


        
          Sir,
          Head Quarters Smiths Clove [N.Y.]June 14th 1779
        
        The inclosed letter and the map which accompanies it came to Head Quarters the day before yesterday—I wish them safe to your hands.
        I could wish you as soon as possible to furnish each of the Genl Officers with a draft of the Country in this neighbourhood, rough ones will answer the purpose fully.
        I thank you for the draft sent last—the one for the Engineers, was delivered to them. I am Sir Yr Most Obet servant
        
          Go: Washington
        
      